DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species II in the reply filed on 11/8/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite a masking layer on the first surface of the light-transmissible carrier, but the original disclosure including the specification does not mention a masking layer, hence not enabled.  The claim also recites a coating layer disposed on the second surface of the light-.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0298000 Liu et al. (Note that this rejection is based off of the insofar as the understand the claims based off of the 112 rejection).
2.	Referring to claim 1, Liu et al. teaches a semiconductor package device, comprising: a light-transmissible carrier, (Figure 2B #106), having a first surface and a second surface opposite to the first surface; a masking layer, (Figure 2B #118C), disposed on the first surface of the light-transmissible carrier, (Figure 
3. 	Referring to claim 2, Liu et al. teaches a semiconductor package device of claim 1, wherein the side surface of the masking layer, (Figure 2B #118C), is substantially coplanar with the side surface of the bottom-side coating layer, (Figure 2B #108).
4. 	Referring to claim 3, Liu et al. teaches a semiconductor package device of claim 1, wherein a side surface of the light-transmissible carrier, (Figure 2B #106), is substantially coplanar with the side surface of the masking layer, (Figure 2B #118C), and the side surface of the bottom-side coating layer, (Figure 2B #108).
5. 	Referring to claim 4, Liu et al. teaches a semiconductor package device of claim 1, further comprising a patterned conductive layer, (Figure 2B #114), disposed on the first surface of the light-transmissible carrier, (Figure 2B #106), and spaced apart from the masking layer, (Figure 2B #118C).
6. 	Referring to claim 5, Liu et al. teaches a semiconductor package device of claim 1, further comprising a first light- transmissible insulation layer, (Figure 2B #100), disposed on the masking layer, (Figure 2B #118C).
7. 	Referring to claim 6, Liu et al. teaches a semiconductor package device of claim 5, wherein a side surface of the first light-transmissible insulation layer, (Figure 2B #100), is substantially coplanar with the side surface of the masking layer, (Figure 2B #118C).
8. 	Referring to claim 9, Liu et al. teaches a semiconductor package device, comprising: a light-transmissible carrier, (Figure 2B #106), having a first surface and a second surface opposite to the first surface; a masking layer, (Figure 2B #118C), disposed on the first surface of the light-transmissible carrier, (Figure 2B #106); and a bottom-side coating layer, (Figure 2B #108), disposed on the second surface of the light-transmissible carrier, (Figure 2B #106), wherein a side surface of the bottom-side coating layer, (Figure 2B #108), is substantially coplanar with a side surface of the masking layer, (Figure 2B #118C).
9. 	Referring to claim 10, Liu et al. teaches a semiconductor package device of claim 9, wherein a side surface of the light-transmissible carrier, (Figure 2B #106), is defined by the side surface of the masking layer, (Figure 2B #118C).
10. 	Referring to claim 11, Liu et al. teaches a semiconductor package device of claim 9, wherein a side surface of the light-transmissible carrier, (Figure 2B #106), is substantially coplanar with the side surface of the masking layer, (Figure 2B #118C).
11. 	Referring to claim 12, Liu et al. teaches a semiconductor package device of claim 9, further comprising a first patterned conductive layer, (Figure 2B #114), disposed on the first surface of the light-transmissible carrier, (Figure 2B #106), and electrically isolated from the masking layer, (Figure 2B #118C).
12. 	Referring to claim 13, Liu et al. teaches a semiconductor package device of claim 12, further comprising a second patterned conductive layer, (Figure 2B #118a), disposed over the first patterned conductive layer, (Figure 2B #114), and electrically isolated from the masking layer, (Figure 2B #118C).
13. 	Referring to claim 14, Liu et al. teaches a semiconductor package device of claim 13, further comprising a light- transmissible insulation layer, (Figure 2B #100), disposed on, (on the bottom of), the second patterned conductive layer, (Figure 2B #118a), wherein a surface of the second patterned conductive layer, (Figure 2B #118a), is exposed from the light-transmissible insulation layer, (Figure 2B #100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        12/1/21